Case 19-50349 Doc 20 Filed 04/16/19 Entered 04/16/19 11:23:44 Page1of4-

Fill in this information to identify your case:
Debtor 1 Samuel Otero

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court forthe: DISTRICT OF CONNECTICUT, BRIDGEPORT
DIVISION

Case number 5:19-bk-50349 Check if this is:
(If known) O An amended filing

C A supplement showing postpetition chapter 13
income as of the following date:

 

 

 

Official Form 106l MM/DD/YYYY ~
Schedule |: Your Income 12115

 

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fill in your employment

 

 

 

 

information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one job, — eziat Hl Employed i Employed
attach a separate page with mployment status
information about additional C1 Not employed CL] Not employed
employers. © 2

ploy Occupation Pastor technician
Include part-time, seasonal, or . .
self-employed work. Employer's name Congeregation of Yahweh Eaton Aerospace
acca aa woes student or Employer's address 335 Beekman Ave 4000 Eaton Blvd

, , Bronx, NY 10454-1403 Cleveland, OH 44122-6058
How long employed there? 10 years 40 years

Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

List monthly gross wages, salary, and commissions (before all payroll

 

 

 

2. deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 800.00 $ 2,204.80
3. Estimate and list monthly overtime pay. 3. +§ 0.00 +$ 0.00
4. Calculate gross Income. Add line 2 + line 3. 4. | $ 800.00 $ 2,204.80

 

 

 

 

 

Official Form 106! Schedule I: Your Income page 1
Case 19-50349 Doc 20 Filed 04/16/19 Entered 04/16/19 11:23:44

Debtor1 Otero, Samuel Case number (if known)

Copyline4here = . . 4. § 800.00 § 2,204.80
5. List all payroll deductions:

5a. Tax, Medicare, and Social Security deductions 5a. §$ 0.00 $ 346.96

5b. Mandatory contributions for retirement plans 5b. $ 0.00 $ 0.00

5c. Voluntary contributions for retirement plans 5c. §$ 0.00 $ 0.00

5d. Required repayments of retirement fund loans 5d. §$ 0.00 $ 0.00

5e. Insurance Se. § 0.00 $ 0.00

of. Domestic support obligations Sf. §$ 0.00 $ 0.00

5g. Union dues 5g. § 0.00 $ 0.00

5h. Other deductions. Specify: H.S.A EE CONT 5h.+ §$ 0.00 + $ 80.77

BENEFIT DED $ 0.00 $ 140.04
ESP BEFORE-TAX $ 0.00 $ 132.29
6. Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h. 6. §$ 0.00 $ 700.06
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 800.00 $ 1,504.74
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a. § 850.00 $ 0.00
8b. Interest and dividends 8b. § 0.00 $ 0.00
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. 8. § 0.00 $ 0.00

8d. Unemployment compensation 8d. §$ 0.00 $ 0.00

8e. Social Security 8e. § 0.00 $ 0.00

8f. Other government assistance that you regularly receive

Include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental

Nutrition Assistance Program) or housing subsidies.

Specify: sf. § 0.00 $ 0.00

8g. Pension or retirement income 8g. $ 0.00 $ 0.00

8h. Other monthly income. Specify: 8h.+ § 0.00 + $ 0.00

9. Add all other income. Add lines 8a+8b+8c+8d+8et 8f+8g+8h. 9. |$ 850.00 $ 0.00

10. Calculate monthly income. Add line 7 + line 9. 10. |$ 1,650.00|+/$ —=1,504.74/=|$ 3,154.74
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

11. State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and

other friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify: 11. +$ 0.00

42. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

Write that amount on theSummary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies 12.| $ 3,154.74
Combined
monthly income

13. Do you expect an increase or decrease within the year after you file this form?
A No.
oO Yes. Explain: [|
Official Form 1061 Schedule I: Your Income

For Debtor 1

5:19-bk-50349

For Debtor 2 or
non-filing spouse

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

page 2

 

 
Case 19-50349 Doc 20 Filed 04/16/19 Entered 04/16/19 11:23:44 Page 3o0f4

Fill in this information to identify your case:

 

 

Debtor 1 Samuel Otero Check if this is:
O1 Anamended filing
Debtor 2 O01 Asupplement showing postpetition chapter 13
(Spouse, if filing) expenses as of the following date:
United States Bankruptcy Court for the: DISTRICT OF CONNECTICUT, BRIDGEPORT MM/DD/YYYY

DIVISION

 

Case number 5:19-bk-50349

(If known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 1245

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

[EER Describe Your Household

1. Is this a joint case?

No. Go to line 2.
C1 Yes. Does Debtor 2 live in a separate household?

CONo
O Yes. Debtor 2 must file Official Form 106J-2,Expenses for Separate Householdof Debtor 2.

2. Doyou have dependents? [Hl No

 

 

 

 

Do notlist Debtor 1 and Ol yes, Fill out this information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2. each dependent............. Debtor 1 or Debtor 2 age live with you?
Do not state the ONo
dependents names. 0 Yes

ONo

O Yes

O1 No

DO Yes

0 No

O Yes

3. Do your expenses include BNo

expenses of people other than
yourself and your dependents? C1 Yes
Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the
value of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.) Your expenses

2¢ Ee NS ee "EJ aE

4. The rental or home ownership expenses for your residence. Include first mortgage
payments and any rent for the ground or lot. 4. $ 0.00

If not included in line 4:

4a. Real estate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. 3 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. § 100.00
4d. Homeowner's association or condominium dues 4d. $ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. § 0.00

Official Form 106J Schedule J: Your Expenses page 1
Case 19-50349 Doc 20 Filed 04/16/19

Debtor1 Otero, Samuel

6.

10.
11.
12.

13.
14.
15.

16.

17.

18.

19.

20.

21.
22.

23.

24.

Official Form 106J

Utilities:
6a. _ Electricity, heat, natural gas

6d. Other. Specify:

Entered 04/16/19 11:23:44 Page 4of4

Case number (if known)

5:19-bk-50349

 

Insurance.

15a. Life insurance

 

Specify:

 

17c. Other. Specify:

 

17d. Other. Specify:

 

Specify:

 

20b. Real estate taxes

Other: Specify:

 

 

 

 

 

6a. $ 250.00
6b. Water, sewer, garbage collection 6b. $ 60.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. § 50.00
6d. $ 0.00
Food and housekeeping supplies 7. $ 650.00
Childcare and children’s education costs 8. $§$ 0.00
Clothing, laundry, and dry cleaning 9. §$ 142.00
Personal care products and services 10. §$ 70.00
Medical and dental expenses 11. $ 0.00
Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments. 12. $ 0.00
Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 300.00
Charitable contributions and religious donations 14. $ 0.00
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. $ 46.00
15b. Health insurance 15b. $ 0.00
15c. Vehicle insurance 15c. $ 100.00
15d. Other insurance. Specify: 15d. $ 0.00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
16. $ 0.00
Installment or lease payments:
17a. Car payments for Vehicle 1 17a. § 326.00
17b. Car payments for Vehicle 2 17b. $ 0.00
17c. $ 0.00
17d. $ 0.00
Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule I, Your Income (Official Form 106l). 18. $ 0.00
Other payments you make to support others who do not live with you. $ 0.00
19.
Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
20a. Mortgages on other property 20a. $ 1,677.93
20b. $ 0.00
20c. Property, homeowner's, or renter’s insurance 20c. $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 100.00
20e. Homeowner's association or condominium dues 20e. § 0.00
21. +$ 0.00
Calculate your monthly expenses
22a. Add lines 4 through 21. $ 3,871.93
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $
22c. Add line 22a and 22b. The result is your monthly expenses. $ 3,871.93
Calculate your monthly net income.
23a. Copy line 12(your combined monthly income) from Schedule |. 23a. $ 3,154.74
23b. Copy your monthly expenses from line 22c above. 23b. -$ 3,871.93
23c. Subtract your monthly expenses from your monthly income.
The resultis your monthly net income. 23c. | § “717.19

Do you expect an increase or decrease in your expenses within the year after you file this form?

 

 

 

For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?

BB No.

 

O Yes. [ Explain here:

Schedule J: Your Expenses

page 2
